Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            SO UT H ER N DISTR ICT O F FL O R ID A

                              CASE NO .18-20538-CR-M ORENO

  UNITED STATES OF AM ERICA

  VS.

  ADEM OLA 0 .ADEBAYO ,

         D efendant.
                                  /

                         PRE LIM IN A RY O R D ER O F FO R FEITU RE

         THIS CAUSE is before the Courtupon motion ofthe United States ofAmerica (the
  Stunited States'')forentl'yofaPreliminaryOrderofForfeitureforaforfeituremoneyjudgmentin
  theamountof$1,423,764 againstDefendantAdem ola 0.Adebayo,and the forfeitureofvehicles
  and realproperty in partialsatisfactionthereof. Being fully advisedinthepremisesandbasedon

  the United States' M otion for Prelim inary Order of Forfeiture,and M em orandum of Law in

  SupportThereof,theDeclaration ofFBISpecialAgentDonovan,therecord in thism atter,and for

  good cause show n thereby,the Courtfinds as follow s:

                OnJune21,2018,afederalgrandjuryreturnedan lndidmentchargingDefendant
  Ademola0.Adebayo(theS%Defendanf')inCount1withconspiracyto commithealth carefraud
  andwirefraudin violation ofl8U.S.C.j 1349,in Counts2-4 withwirefraudin violation of18
  U.S.C.j 1343,and in Count5 with conspiracy to commitmoney laundering in violation of18
  U.S.C.j 1956(h).lndictment,ECFNo.3.
        2.      The Indictm ent also contained forfeiture allegations, w hich alleged that upon

  conviction ofaviolation of18 U.S.C.j1343 orl349,theDefendantshallforfeitto theUnited
  StatesofAmerica,pursuantto18U.S.C.j982(a)(7),anyproperty,realorpersonal,thatconstitutes
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 2 of 12



   orisderived,directly orindirectly,from grossproceedstraceabletothecom missionoftheoffense.

  See id.at 15. The lndidm entalso alleged thatupon a conviction ofa violation of 18 U .S.C.j

   1956 or 1957,the D efendantshallforfeitto the U nited States of Am erica, pursuantto 18 U .S.C .

   j982(a)(1),anyproperty,realorpersonal,involvedinsuchoffense,andanypropertytraceableto
  suchproperty. See /4f

                 Thelndictmentalleged thattheproperty subjectto forfeitureincludes,butisnot
  lim ited to:

                 a. A forfeituremoneyjudgmentofatleast$157,428,599;
                 b. Realproperty located at22422 BartholdiCircle,Land O Lakes, Pasco County,

                    Florida,moreparticularly described asAlsace PB 64 PG088,Lot7,parcelID

                     1826-19-0270-00000-0070;

                 c. One(1)2001Ferrariautomobile,VehicleIdentificationNumber($tVlN'')
                    ZFFYU5lA010123361,seized from the defendanton oraboutAugust9,

                    2016;

                 d. One(1)2015Cadillacsportutilityvehicle,Vm 3GY17N17E39F5632853,
                    seized from theDefendanton oraboutAugust9,2016.

                    One(1)2007Lamborghiniautomobile,Vm ZHW GU22T67LA05583,seized
                    from the D efendanton oraboutAugust9,20l6;

                    One(1)2007Bentley automobile,Vm SCBDR33W X7C048920,seizedfrom
                    the D efendanton or aboutA ugust9,2016;

                 g. One(1)2015Cadillacsportsutilityvehicle,Vm 3GY17NCE33175567248,
                    registered to the D efendant;and
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 3 of 12




                 h. One(1)2012Porschevehicle,Vm W P0AB2A79CL061341,registeredtothe
                     D efendant.

  Seeid.at15-16.

         4.      OnJanuary l0,2019,afterathree-daytrial,ajuryreturnedaverdictconvictingthe
  Defendanton allcharged countsofthelndictm ent.See TrialM inute Entries, ECF N o.42,45,57;

  Jury V erdict,ECF N o.53.

                 A s set forth in the Presentence Investigation Report, between October 2012 and

  Deeember 2015, the Defendant, Nicholas A . Borgesano, Jr.Ck
                                                            Borgesano'') and other co-
  conspirators knowingly and willfully conspired to execute a schem e and artifice to defraud

  M edicare,TRICA RE,and private health program sthrough severalpharm acies, including A to Z

  Pharmacy,lnc.($tA toZ Pharmacy''),HavanaPharmacyandDiscount,lnc.(dsl-lavanaPharmacy''),
  and Medplus Pharmacy Corp.(çiM edplusPharmaoy''). See Presentence lnvestigation Report
  !!21-23,ECF No.65. The Defendant,Borgesano, and others submitted and caused the
  subm ission of false and fraudulent reim bursem ent claim s on behalf of such pharm acies for

  com pound m edicationspurportedly provided to M edicare beneficiaries,TRICA RE beneficiaries,

  andprivatelyinsured beneiciariesthathadnotbeenprovidedasclaimed,hadnotbeen legitim ately

  prescribed,andhadnotbeen legitimatelycompounded.Seeid !31.Asresult,morethan $100
  m illion w as paid on these false and fraudulentclaim s. See id. !40.

                 The Defendant was a pharmacist atA to Z Pharmacy and nominee owner of

  Havana Phannacy. See id.!22. TheDefendantwasalso theownerofTinto,lnc.($dTinto''),a
  Floridacorporation. See id.!29. W hen Borgesano wasnotpresentatA to Z Pharmacy,the
  Defendantwasinchargeofitsoperations.Seeid.!38.Hepickednew formulasforcompound
  m edications w hen insurance com panies stopped reim bursing for the prior fonnulas, shipped
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 4 of 12



   com pound m edications to states in w hich itw asnotlicensed, and authorized theredistribution of

   returned cream s to new patients. See JJ !38. In addition,afterA to Z Pharmacy'sability to

   receivepaymentsforclaim swassuspended byhealth insuranceprogram payersdueto suspicious

   activity,the D efendantagreed with Borgesano to becom e the nom inalow nerofH avana Pharm acy

   so thatfalse and fraudulentreimbursem entclaim scould continue to besubm itted. Seeid !!36-



          7.      TheDefendantand hisco-conspiratorsthen laundered proceedsofthe health care

  fraud scheme to accountsheld by the Defendantand hiscom panies. See SA D onovan Decl. At

  trial,theGovem m entpresented evidencethat, asaresultofthisfraudulenthealth carescheme, the

  Defendant personally obtained at least $1,423,764 in proceeds via paym ents to his personal

  accountsorto accountshecontrolledbutheldinthenam eofTinto,hiscompany, from Borgesano

  and A to Z Pharm acy or related entities. See Gov't Ex. 1022,ECF N o.61. Accord Def.'s

  Sentencing M em .13,ECF N o.69.

         8.       The D efendantthen used the com m ingled proceeds to purchase realproperty and

  vehicles.SeeSA DonovanDecl.(attachedto MotionforPreliminaryOrderofForfeiture).
               A . 2001 Ferrari,V 1N ZFFY U 51A010123361

         9.       Between in oraround January 2013 and M ay 2014, afterA toZ Phnrmacyreceived

  approximately $42.3m illion inclaim sreim bursementsto SunTnlstaccountsendingin 2119, 2567,
  and 6378 and aSynovusaccountendingin 9479,approximately $565,826 wastransferred from A

  to Z Pharmacy to the Defendant's personalaccountending in 4404 at SunTnzstBank. See SA

  DonovanDeel.(Gov'tEx.1204,notadmitledattrial).
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 5 of 12



         10.    From the Defendant'sSunTnzstaccountending in 4404,between on oraboutJune

  20,2013,and M ay 23,2014,the Defendantmadeninepaymentstotaling approxim ately $26,000
  to Gateway One Lending & Financein orderto acquirea2007 Land Rover. See id.

                On oraboutN ovem ber30,2015,the Defendanttraded in the 2007 Land Roverfor

  a2001Ferrari,Vm ZFFYU51A010123361(1$2001Ferrari'').Seeid.
         12.    Pursuant to a seizure warrant,on or aboutA ugust 9,2016,the 2001 Ferrariw as

  seized from the D efendantby law enforcem entagents. See id.

            B. 2015 Cadillac SU V ,V IN 3G Y 17N 17E39F5632853

                ln addition, betw een on or about Septem ber 13, and Decem ber 13, 2013,

  approxim ately$217,780 wastransferredfrom A toZ Pharm acy'sSunTrustaccountendingin2567
  to a SunTrustaccountending in 4594 held in the nam e of Tinto and controlled by the Defendant.

  SeeSA DonovanDecl.(Gov'tEx.1208,notadmittedattrial).
                From thisTinto SunTrustaccount,betw een on oraboutOctober 16,and N ovem ber

  12,2013,the Defendanttransferred approxim ately $56,600 to his personalSunTrust account
  ending in 4404. See id.

                On oraboutDecem ber l6,2013,he transferred approximately $13,900 from the
  SunTrustaccountending in 4404 to BayshoreAutom otiveto acquirea2011lnfiniti.See id.

         16.    O n or aboutO ctober 8,2015,the D efendanttraded in the 2011 Infinitifor a 2015

  Cadillacsportsutilityvehicle,Vm 3C)Y'17'
                                         N17E)39175632853(::2015CadillacSUV 28535').Seeid
                Pursuantto a seizure w arrant,on oraboutAugust9,2016,the 2015 Cadillac SUV

  2853 w as seized from the D efendantby law enforcem entagents. See id.
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 6 of 12



            C. 2007 Lamborghini,VIN Z11W GU221671.A05583 & Land O LakesProperty

         18.    A lso, betw een on or about August 22, 2014, and Septem ber 23, 2015,

  approximately $164,000 was transfen'ed from A to Z Pharm acy to the Defendant's SunTrust

  accountendingin4404.SeeSA DonovanDecl.(Gov'tEx.1202,notadmittedattrial).
         l9.    From the SunTnlstaccountending in 4404,betw een on oraboutD ecem ber9,2014,

  and Febnlary 2,2015,theDefendantm ade twopaymentstotaling approxim ately $1,800to Chase

  Financefora2007Lamborghini,VlN Z1-1W 61722-1-671.A05583(:$2007Lamborghini'').Seeid.
                ln addition, on or about June 29, 2015, an additional $78,220.14 from the

  refinancingofrealpropertylocatedatl8132PattersonRoad,Odessa,Florida(stodessaProperty'')
  wastransferred to Chase Finance forthe 2007 Lam borghini. See id

                The Odessa RealProperty was also acquired w ith com m ingled proceedstraceable

  to the Defendant'shealth care fraud schem e. See id.

         22.    Between in oraround October2012 and June 2014,approxim ately $771,576 was
  transferred from A to Z Phanuacy's SunTrustaccount ending in 2567 to D efendant's TD Bank

  accountendingin7729.SeeSA DonovanDecl.(Gov'tEx.1201,notadmittedattrial).
                On oraboutJune l6,2014,the Defendant,via checksw ithdraw n from hisTD Bank

  accountending in 7729,m adea $30,000 depositto purchasethe OdessaProperty.See id
         24.    On oraboutAugust27,2017,from the sam e TD Bank accountending in 7729,the

  Defendanttransferred approxim ately $583,000 to theclosing agentforthe OdessaProperty. See


                Betw een in oraround O ctober2014 and February 2015,the D efendanttransferred

  approxim ately $104,625 to New W ave LoansResidential,the m ortgage holder forthe Odessa




                                                6
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 7 of 12



   Property.Seeid Duringthesam etim eperiod, hereceived approximately $180,089 from accounts

   held by A to Z Phannacy and M edplusPharmacy. See /t@

            26.   In oraround June2015, theDefendantrefinanced the Odessa Property, paying off

   theoutstandingm ortgagebalance and theamountowed on the 2007 Lam borghini. See JJ

                  On oraboutJune 26,2017, the Defendantsold the Odessa Property and with the

  proceedsfrom thesale,purchased realproperty located at22422 BartholdiCircle, Land O Lakes,

  PascoCounty,FloridaCslvandO LakesProperty'').Seeid
            28.   Pursuantto a seizure w arrant, on oraboutAugust9,2016,the 2007 Lamborghini

  w asseized from the D efendantby law enforcem entagents. See id

              D. 2015 CadillacSUV,VIN 361Y'
                                          17N62:233175567248

                  Aher fraudulentinsurance claim s funded A to Z Phannacy's SunTrust account

  ending in 2567,on or aboutFebruary 21, 2014,approximately $50,000 wastransferred from that

  accountto SunTrustaccountending in 4594 held in the nam e of Tinto and controlled by the

  Defendant.SeeSA DonovanDecl.(Gov'tEx.1210,notadmittedattrial).
                  On oraboutFebruary 24,2014,approximately $40,000 wastransfen'
                                                                              ed from the
  SunTrustaccountending in4594 to Defendant'sSunTrustaccountending in 4404. See id

            31.   On oraboutFebnzary 28,2014, fundsfrom Defendant's Sun-l-rustaccountending

  in 4404 wasused to purchase a 2011 BM W . See id.

                  On oraboutM arch 17,2018,the Defendanttraded in the 2011BM W foranother

  2015Cadillacsportsutility vehicle,Vm 34(
                                         1Y'
                                           17'
                                             NC2E)33175567248 ($t2015 CadillacSUV 7248'').
  See id.

        33.       ln addition,approxim ately$18,000traceableto thesaleoftheOdessaProperty was
  used to satisfytheremaining purchasepriceofthe2015 Cadillac SUV 7248. See id.


                                               7
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 8 of 12



         34.     On or aboutJune 27,2018,the Courtentered a Protective Orderrestraining the

  2015 C adillac SUV 7248.

             E. 2012 Porsche vehicle,VlN W P0A B2A79CL061341

         35.     Also,afterfraudulentinsuranceclaimsfundedA to Z Phannacy'sSunTnzstaccount

  ending in 2567 and 6378,between on or aboutDecem ber 14,2012,and Decem ber 13,2013,

  approximately $59,000 was transferred from A to Z Phannacy to the Defendant's SunTrust

  accountendingin4404.SeeSA DonovanDecl.(Gov'tEx.1211,notadmittedattrial).
         36.     In addition,an additional$123,473 wastransferred from A to Z Pharmacy to the
  SunTrustaccountending in 4594 held in the nam e ofTinto and controlled by the Defendant. See

  id Thatsum w asfurtherlaundered to the D efendant's SunTrustaccountending in 4404 in several

  transferstotaling approximately $263,410.See id
                 Thereafter, betw een on or about M ay            2013, and February 10, 2015,

  approximately 16 paym entstotaling approximately $26,375 were m adeto CarM ax Auto Finance
  to acquire a 2008 Porsche. See id.

         38.     On or about June 24,2016,the D efendant traded in the 2008 Porsche for a 2012

  PorschePanamera,Vm W P0AB2A79CL06134l($12012Porsche'').Seeid.
                 O n or about June 27,2018,the Courtentered a Protective Order restraining the

  2012 Porsche.

         40.     Based on the Presentence Investigation Report, the D efendant's current assets

  consistofthe Land O LakesProperty andapproxim ately $5,500 on depositinthreeaccounts.See

  PresentenceInvestigationReport!!92-96.FB1SpecialAgentDonovanhasindicatedthatdueto
  the D efendant's acts or om issions,directly forfeitable property other than the property identified

  for forfeiture above either cannot be located upon the exercise of due diligence; has been


                                                   8
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 9 of 12



   transferred orsold to,ordeposited with, athirdpart
                                                    y;hasbeenplacedbeyondthejurisdictionof
  thecourt;hasbeen substantiallydiminished in value;orhasbeen comm ingledproceedscarmotbe

  divided without difficulty. Accordingly, aside from the property sought for forfeiture, the

  Defendantappearsto have dissipatedtheproceedsandproperty involved in hisoffenses.

                Based on the evidence presented at trial, the Defendant's convictions, the

  Presentence lnvestigation Report, and the D eclaration of FBI SpecialA gentD onovan, the total

  value ofthe grossprooeedstraceable to the health care fraud schem e charged in Counts 1-4 ofthe

  Indictment,orthe totalvalue ofproperty, real or personal, involved in the m oney laundering

  charged in Count5,wasatleast$1,423,764 in U.S.currency.Pursuantto Rule32 2 ofthe Federal
                                                                                .



  RulesofCriminalProcedure,thissum maybesoughtasaforfeituremoneyjudgment.
                ln addition,thefollowingspecificpropertyissubjectto forfeiture,pursuantto 18
  U.S.C.j982(a)(1),aspropertyinvolvedinthemoneylaunderingoffenseand/ortraceablethereto:
                   Realproperty located at22422BartholdiCircle,Land O Lakes, Pasco County,

                   Florida;

                   One(1)2001Ferrariautomobile,Vm ZFFYU51A010123361,seizedfrom
                   the defendanton oraboutAugust9,2016;

                c. One(1)2015Cadillacsportutilityvehicle,Vm 3GY17N17E39175632853,
                   seized from the Defendanton oraboutA ugust9,2016.

                d. One(1)2007 Lamborghiniautomobile,Vm ZHW GU22T67LA05583,seized
                   from theDefendanton oraboutAugust9,2016)

                   One(l)2007Bentleyautomobile,Vm SCBDR33W X7C048920,seizedfrom
                   the Defendanton oraboutAugust9,2016;




                                                9
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 10 of 12



                    One(1)2015Cadillacsportsutilityvehicle,Vm 3((
                                                                )Y'17(
                                                                     N(2E:33175567248,
                   registered to the D efendant;and

                g. One(1)2012Porschevehicle,VIN W P0AB2A79CL061341,registeredtothe
                   D efendant.

         TH ER EFO RE , the U nited States' M otion for Prelim inary Order of Forfeiture is

   G R ANTED ,and itishereby O R D ERED that:

                Pursuantto 18 U.S.C.j982(a)(1),(7),21 U.S.C.j853,and Rule 32.2 ofthe
   FederalRulesofCriminalProcedure,aforfeituremoneyjudgmentintheamountof$1,423,764in
   U .S.currency ishereby entered againstDefendantAdem ola 0 .Adebayo.

                Pursuantto 18 U.S.C.j982(a)(1),the following assetsare hereby forfeited and
   vestedintheUnited StatesofAmericainpartialsatisfactionofsuch forfeituremoneyjudgment:
                Realproperty located at22422 BartholdiCircle,Land O Lakes,Pasco County,

                Florida,which ism ore fully described as:

                Lot7,A LSA CE,according to the m ap orplatthereofas recorded in PlatBook 64,
                Page 88,Public Records ofPasco County,Florida,
                ParcelID N o.18-26-19-0270-00000-0070;

         (ii)   One(1)2001Ferrariautomobile,Vm ZFFYU51A010123361,seizedfrom the
                defendanton or aboutAugust9,2016;

         (iii) One(1)2015Cadillacsportutilityvehicle,V1N 3651N17E39F5632853,seized
                from the D efendanton oraboutAugust9,2016.

                One(1)2007Lamborghiniautomobile,Vm ZHW GU22T67LA05583,seized
                from the D efendanton oraboutAugust9,2016;

                One(1)2007Bentley automobile,Vm SCBDR33W X7C048920,seizedfrom the
                Defendanton oraboutAugust9,2016;


                                               10
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 11 of 12



                  One(1)2015Cadillacsportsutilityvehicle,Vm 3(7:Y'
                                                                 17'
                                                                   N(2F,33175567248,
                  registered to the D efendant;and

                  One(1)2012Porschevehicle,Vm W P0AB2A79CL061341,registeredtothe
                  Defendant.

                  An agent of the Federal Bureau of lnvestigation, or any duly authorized 1aw

   enforcementagency,m ay seize,takepossession,and dispose ofthe forfeited property according

   to law .

            4.    The U nited Statesshallsend and publish notice ofthe forfeiture in accordance w ith

   Rule32.2(b)(6)oftheFederalRulesofCriminalProcedureand21U.S.C.j853(n).
                  TheUnited Statesisauthorized,pursuanttoRule32.2(b)(3),(c)(1)oftheFederal
   Rules ofCriminalProcedure and 21 U.S.C.j 853(m),to conductany discovery necessary,
   including depositions,to identify,locate ordispose ofthe forfeited property orin orderto expedite

   ancillary proceedings related to any third-party petition.

            6.    PursuanttoRule32.2(b)(4)oftheFederalRulesofCriminalProcedure,thisOrder
   is finalas to D efendantA dem ola 0 .A debayo.

                  TheCourtshallretainjlzrisdictioninthismatterforthepurposeofenforcingthis
   Order.

            ltisfurtherORDERED thatuponadjudicationofallthird-partyinterests,ifany,theCourt
   willentera finalorder offorfeiture asto the property in which al1interests w illbe addressed. If

   noclaimsarefiledwithin sixty(60)daysofthefirstdayofpublicationorwithinthirty(30)days
   ofreceiptofactualnotice,whicheverisearlier,then,pursuantto Rule 32.2(c)(2)oftheFederal
   RulesofCrim inalProcedure,this Ordershallbecom e a FinalOrderofForfeiture and the Federal




                                                     11
#
Case 1:18-cr-20538-FAM Document 74 Entered on FLSD Docket 03/20/2019 Page 12 of 12



   Bureau of lnvestigation,or any duly authorized law enforcem entofficial, shalldispose ofthe

   property in accordancewith applicablelaw.

                                                                > .
         DO N E A ND O R D ER ED in M iam i,Florida,this    '    day ofM arch, 2019.




                                               FE    IO . O        O
                                               UN IT   TA TES D ISTRICT JU D GE



   CC:   Nalina Sombuntham ,Assist U.S.Attorney(2certifiedcopies)
